DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claim 1-16 in the reply filed on 2/11/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden of search between the groups.  This is not found persuasive because the different groups require different fields of search and different search considerations.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 ultimately depends on claim 8, which requires a particles size scope outside of the further limited scope recited in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10 and 15-16, is/are rejected under 35 U.S.C. 102(2)(A) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iversen 2021/0284916.
Regarding claims 1-3, Iversen teaches a dried and calcined catalyst that may include red mud and a catalytically actives metal such as nickel (Paragraphs [0095]-[0097]). The nickel may be present in an amount of 1 to 25 wt.%, with the remainder red mud (Paragraph [0096]).
Regarding claim 4 and 7, the particles may be dried, calcined and extruded (Paragraph [0358]).
Regarding claim 6 and 9, the surface area of the particles may be 60 to 120 m^2/g, which overlaps the surface area ranges required in the claims (Paragraph [0290]). In the case where the 
Regarding claim 10 and 15, the particles may include zirconia (Paragraph [0337]). Iversen does not expressly state that it is colloidally dispersed. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 16, this claim is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Claim 5, 8, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen 2021/0284916 in view of Schleiffer US 2016/0032198.
Regarding claims 5, 8, and 13, Iversen teaches that the catalyst may have different forms with different particles sizes because the catalyst may be powder or pellets (Paragraph [0328]).

In an analogous process, Schleiffer teaches a process of treating a feedstock with a red mud catalyst and discloses that a wide range of particle sizes may be used 0.1 to 2000 microns (Paragraph [0006]). This range overlaps the claimed ranges and is compatible with the various particle types that may used in Iversen (Paragraph [0358]).
At the time of invention, it would have been obvious form particles with a size 0.1 to 2000 microns in order provide suitable particle sizes for the catalyst described in the Iversen, but not expressly disclosed.
Regarding claim 11, the particles may include silica (Paragraph [0337]). Iversen does not expressly state that it is colloidally dispersed. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004). See MPEP 2112.
Regarding claim 12, this claim is a product-by-process claim. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iversen 2021/0284916 in view of in view of Schleiffer US 2016/0032198 and further evidenced by Sollberger US 2019/0062647.
Iversen and Schleiffer do not expressly state that the catalyst includes calcium oxide. However, red mud inherently contains 1 to 40% calcium oxide (Paragraph [0042]) as evidenced in Sollberger (Paragraph [0042]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/JAMES A FIORITO/Primary Examiner, Art Unit 1731